Per Curiam.
The statement of facts had been stricken in this case prior to its argument on appeal. There being no question raised as to the pleadings, and no exceptions having been taken to the findings of fact, the only question that is left for the consideration of this court, is, Do the facts found by the court sustain the judgment? They so plainly do that a discussion of them would be unprofitable. In fact, it is not urged by the appellant that such is not the case. The only questions urged are that the evidence does not sustain certain findings of the court, and error in the admission and rejection of testimony. As we have seen, these' are objections which are not available to the appellant in the absence of a statement of facts. Such being the state of the record, the judgment is affirmed.